Title: To George Washington from Major General Alexander McDougall, 5 June 1779
From: McDougall, Alexander
To: Washington, George


        
          sir
          Buds [near West Point] 5th June 1779
        
        Yestarday Evening, I was honored with your Favor of the 3rd Instant.
        The Enemy is on Verplank’s Point, without Tents or Marquees, and their Shipping are all at the Ferry—It is doubtfull whether he has brought up any apparatus for a Seige—If he has not, he is waiting for it—A Deserter who came in last Night, says General Knyphausen is on

the west side of the Ferry with Troops, and that some Corps were to day, to cross on the west Shore from Tarry Town: While the Enemy is master of the River, he can subject us to many Embarrassments—and it’s devoutly to be wish’d a junction of the Army was form’d. It will be of Importance, to have a Train for Intelligence, from the West Side of Kings Ferry—I think in the Enemy’s present Position, it will be attended with some Risque to your Army, if they march on the lower Roads to the North River—The Virginia Detachment is certainly here, for I have examined several Deserters from it—The Express who brought your last Letter was fired upon in the Clove—I have the Honor to be Your Excellency’s humble Servt
        
          Alexr McDougall
        
        
          P.S. If the Enemy continue in his present Position, West Chester will be ravaged of all it’s stock by his Horse; and great Bodies of militia cannot long be kept together at this Season—Another Consideration forbids it, which you will readily recollect.
        
      